Citation Nr: 0637623	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  98-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
January 31, 2000.

In a rating decision dated in September 2003, the RO 
increased the veteran's disability rating to 50 percent, 
effective January 31, 2000.  Since the veteran is presumed to 
be seeking the highest possible rating available under the 
rating schedule for PTSD, the appeal as to the evaluation of 
that disability continues.  AB v. Brown, 6 Vet. App. 35 
(1993). 

The Board previously remanded this issue for further 
development in August 2003 and February 2005.  

The Board notes that the issue of a total rating based on 
unemployability due to service-connected disability has 
previously been referred to the RO for initial adjudication. 


FINDING OF FACT

The veteran had GAF scores of 45 and had episodes of social 
withdrawal, nightmares, flashbacks, startled responses and 
depression.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD are 
met, effective January 31, 2000.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2005, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that he was to inform VA if there was any other evidence that 
he thought would support his claim.  This notice served to 
tell him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by subsequently 
submitting an Appellant Brief in November 2006.

The April 2005 letter also provided the veteran with notice 
as to what evidence he needed to substantiate his claims for 
an increased evaluation for his service connected disability 
prior to its readjudication.  

There was a timing deficiency with the April 2005 letter, 
because it was provided after the initial evaluation of 
August 2000.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of are 
substantiated and further notice is not required.  Id.  As 
just discussed, he has also received notice about the 
evidence needed to establish a rating.  The Dingess Court 
held that once service connection is established the claim is 
substantiated and further notice as to downstream issues such 
as an effective date are not required.  

Assuming arguendo that further notice is possibly required 
regarding an effective date, the Board is granting a 70 
percent rating for the entire period since service connection 
has been in effect, and the veteran could not establish an 
effective date prior to the effective date of service 
connection.  38 C.F.R. § 3.400(o).  The Board is denying a 
100 percent rating for the entire period; hence no effective 
date is being set.  He is, therefore, not prejudiced by the 
delayed notice on that element.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained all relevant 
treatment records identified in the record.

Additionally, the veteran underwent VA examinations for 
evaluation of his service connected PTSD in April 2000, 
February 2003 and July 2004.

The veteran's representative has argued that if an increased 
rating is not granted, the veteran should be afforded a new 
examination.  This decicion does grant a higher initial 
rating.  Further, the findings reported on the July 2004 
examination are consistent with the findings contained in 
subsequent outpatient treatment records, and there is no 
evidence of a change in the disability since the last 
examination.  Accordingly, a new examination is not 
necessary.  VAOPGCPREC 11-95 (1995).

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).
With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In April 2000, the veteran underwent a VA examination for 
PTSD.  The examiner reported that the veteran re-experienced 
traumatic events both in nightmares and in flashbacks during 
the day.  These caused physical reactions.  The veteran was 
hyper-irritable and had difficulty controlling his temper.  
However, orientation and intellectual functioning were intact 
and insight and judgment were good.  A global assessment of 
functioning (GAF) score of 55 was reported by the examiner.  

Beginning in January 2000, the veteran attended group therapy 
sessions at the Lowell, Massachusetts VA Community Based 
Outpatient Clinic (OPTC) to cope with his PTSD.

In a December 2001 letter, the veteran's licensed clinical 
social worker stated that the veteran continued to be 
confronted in the ongoing debilitating symptoms of his PTSD 
condition on a daily basis.  

In February 2002, a psychiatry note from the VA OPTC reported 
that the veteran was irritable.  He had no visual 
hallucinations or delusions but his sleep was restless as he 
had nightmares and daytime flashbacks.  A GAF score of 78 was 
reported by the psychiatrist.

In an October 2002 group therapy session, the veteran stated 
that he retired recently from the fire department.  The 
veteran stated that he liked his job but it "was very busy 
in Lawrence, Massachusetts".  The veteran also reported 
improvement of his outburst, sleep and depression although he 
still had nightmares and flashbacks.  A GAF score of 65 was 
reported by the clinical psychiatrist.

In February 2003, the veteran underwent a VA examination for 
PTSD.  The examiner noted that the veteran's symptoms were 
stable or somewhat reduced as a result of his weekly group 
therapy sessions.  The veteran also reported that his PTSD 
symptoms have been somewhat reduced as a result of his 
retirement in October 2002, after 24 years of employment as a 
fire fighter.  There was no evidence of a thought disorder or 
disorder of communication.  While he had no current suicidal 
ideations, he did have homicidal thoughts toward "liberal 
politicians".  The examiner concluded that the veteran 
continued to have chronic symptoms of PTSD including re-
experiencing, avoidance and numbing of feelings.  These 
symptoms have improved as a result of medication, group 
therapy and the cessation of alcohol intake.  A GAF score of 
50 was reported.

In July 2004, the veteran underwent another VA examination 
for PTSD.  The examiner noted that the veteran continued to 
attend an outpatient clinic for treatment of PTSD.  The 
examiner stated that the veteran persistently re-experienced 
traumatic events of combat through memories, nightmares, 
flashbacks and traumatic triggers such as television 
programs.  The veteran experienced a feeling of emotional 
numbness and detachment.  He did report reduced triggers of 
his symptoms when he retired from the fire department in 
October 2002.

The veteran had disturbed sleep and could not concentrate all 
of the time.  He had no delusions or illusions demonstrated 
but had persistent thoughts of Vietnam.  He denied any 
thoughts of harming himself or others.  He had recent 
episodes of panic attacks, sleep impairment and depression.  
The examiner noted that his anger and irritability have 
affected his relationships.  The examiner described the 
veteran as competent.  A GAF score of 50 was reported.

In November 2004, a mental health note from the VA OPTC 
stated that the veteran reported doing well but had periods 
where he snapped at people.  A GAF score of 45 was reported.  

In February 2005, a mental health note stated that the 
veteran was retired after taking a buyout when he was 53 
years old.  The veteran reported doing well except for 
occasional blowups.  A GAF score of 45 was reported.  

In a July 2005 mental health note, the veteran was 
cognitively intact, but his mood was mixed as they worked on 
cognitive reframing to deal with gridlocked traffic.  A GAF 
score of 45 was reported.  

A November 2005 mental health note listed the veteran as 
cognitively intact as he and his partner had been getting 
along better.  A GAF score of 45 was reported.  

The most recent mental health note in February 2006 concluded 
that the veteran had no suicidal ideation, was cognitively 
intact, and pleasantly opinionated.  His group was described 
as high spirited and sharing in much light hearted 
discussion.  A GAF score of 45 was reported.  

Analysis

From November 2004 to February 2006, the veteran's reported 
GAF score was 45.  A GAF score of 45 is indicative of 
symptoms that warrant a 70 percent evaluation.  GAF's between 
40 and 50, suggest that the veteran was found on at least one 
occasion to have deficiencies in most of the areas needed for 
a 70 percent evaluation.  

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 70 percent evaluation from 
January 31, 2000.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment.  

The records show that the veteran has maintained a 
relationship with a girl friend troughout the appeal period.  
He has established a relationship with the other participants 
in his group therapy.  He retired from employment for reasons 
other than PTSD.  The treatment records do not describe 
current symptoms that would cause total occupational 
impairment, though his GAF scores suggest serious impairment.  
He therefore does not have total occupational and social 
impairment which would warrant a 100 percent evaluation. 

The preponderance of the evidence is against a rating in 
excess of 70 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 
4.21 (2006).


ORDER

An initial rating of 70 percent is granted for the service-
connected PTSD, effective January 31, 2000.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


